Detailed Action
Summary
1. This office action is in response to the amendment filed on March 9, 2022. 
2. Amended specification has been accepted  .
3. Claim rejection are withdrawn.
4. Applicant has amended claims 1-2. Claim 1 is amended herein to incorporate the allowable subject matter of claim 2. Claims 16-20 are previously allowed.
5. Claims 1-20 are pending and has been examined. 
Drawings
6. The drawings submitted on 02/28/2020 are acceptable.
Notice of Pre-AIA  or AIA  status
7. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable subject matter
10. Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance.
In re to claim 1, claim 1 the prior art fails to disclose or suggest the emboldened and italicized features recites “generate a first voltage, a second voltage, and a third voltage based on the input voltage and the control voltage; and generate a feedback voltage based on the first voltage and the third voltage, a feedback circuit electrically coupled to the controller circuit and the current regulator, the feedback circuit is configured to scale the feedback voltage to the scaled feedback voltage."
 In re to claim 16, claim 16 the prior art fails to disclose or suggest the emboldened and italicized features recites “generate a feedback voltage based on the first voltage and the third voltage, a feedback circuit electrically coupled to the controller circuit and the current regulator, the feedback circuit configured to scale the feedback voltage to the scaled feedback voltage."
The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include either of the above limitations.
In re to claims 2-15 , claims 2-15 depend from claim 1, thus are also allowed for the same reasons provided above.
In re to claim 17-20, claims 17-20 depend from claim 16, thus are also allowed for the same reasons provided above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
11. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sisay Tiku whose telephone number is (571) 272-6898. The examiner can normally be reached on Monday to Friday between 8:30AM-5:30PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tran, Thienvu Vu can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2276. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/SISAY G TIKU/
Primary Examiner, Art Unit 2839